        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
-------------------------------------------------------
GARY GLESSNER                                         :
7437 Paxton St., Apt. C                               : CIVIL NO.:
Harrisburg, PA 17111                                  :
                                                      : JURY TRIAL DEMANDED
                               Plaintiff,             :
                                                      :
                       v.                             :
                                                      :
CENTRAL DAUPHIN SCHOOL                                :
DISTRICT AUTHORITY                                    :
600 Rutherford Road                                   :
Harrisburg, PA 17109                                  :
                                                      :
                               Defendant.             :
-------------------------------------------------------

                       COMPLAINT – CIVIL ACTION

      Plaintiff Gary Glessner (“Plaintiff”), by and through his undersigned

attorney, for his Complaint against Defendant, Central Dauphin School District

Authority (“Defendant”), alleges as follows:

                               INTRODUCTION

      1.    Plaintiff brings this Complaint contending that Defendant has

improperly failed to pay him overtime compensation pursuant to the requirements

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the

Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333, et seq. Specifically,

Plaintiff contends that Defendant failed to accurately track and compensate him for

the time he spent performing compensable work tasks from home and/or away
          Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 2 of 13




from Defendant’s facilities, thus failing to pay him overtime compensation for all

hours worked over forty (40) in a workweek.

                                      PARTIES

      2.      Plaintiff Gary Glessner is a citizen of the United States and

Pennsylvania, and currently maintains a residence at 7437 Paxton St., Apt. C.,

Harrisburg, PA 17111.

      3.      Defendant Central Dauphin School District is a municipal authority

organized and existing under the laws of the Commonwealth of Pennsylvania with

an office address registered with the Pennsylvania Secretary of State of 600

Rutherford Road, Harrisburg, PA 17109.

      4.      Defendant is municipal government agency, public agency, and

school, and thus an “employer” covered by the FLSA.

      5.      During the course of his employment with Defendant, Plaintiff was

engaged in commerce within the meaning of the FLSA.

      6.      Plaintiff was employed by Defendant during all relevant times hereto

and, as such, is an employee entitled to the FLSA’s protections. See 29 U.S.C. §

203(e).

      7.      At all times relevant hereto, Defendant acted or failed to act through

its agents, servants, and/or employees thereto existing, each of whom acted at all




                                           2
        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 3 of 13




times relevant thereto in the course and scope of their employment with and for

Defendant.

                          JURISDICTION AND VENUE

      8.     This court has jurisdiction over this action pursuant to 29 U.S.C. §

216(b), which provides, in relevant part, that suit under the FLSA “may be

maintained against any employer . . . in any Federal or State court of competent

jurisdiction.” See 29 U.S.C. § 216(b).

      9.     This Court also has federal question jurisdiction over this action

pursuant to 28 U.S.C. § 1331.

      10.    This Court has supplemental jurisdiction over Plaintiff’s state law

claims because those claims arise out of the same nucleus of operative fact as his

FLSA claims.

      11.    The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as

the Defendant resides in this judicial district, doing business therein, and the

unlawful practices of which Plaintiff is complaining were committed in the

Commonwealth of Pennsylvania.

                           FACTUAL ALLEGATIONS

      12.    Paragraphs 1 through 11 are hereby incorporated by reference as

though the same were fully set forth at length herein.




                                           3
        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 4 of 13




      13.    Plaintiff first began his employment with Defendant in or around

August 2010, when he was hired as an HVAC Technician.

      14.    Defendant classified Plaintiff, who was paid on an hourly basis, as

“non-exempt” from the overtime requirements of the FLSA and PMWA.

      15.    In his capacity as HVAC Technician, Plaintiff’s job responsibilities

included installing, repairing, and maintaining equipment and physical

infrastructure within the school district.

      16.    Plaintiff’s scheduled work hours were 7 am to 3:30 pm, Monday

through Friday, for at least forty (40) regular, “in person” hours per week.

      17.    However, outside of his scheduled work hours, Plaintiff was also

expected and required to monitor and answer emails and text messages related to

equipment/environmental alarms and system failure warnings, and to accept phone

calls from other HVAC Technicians, supervisors, and other maintenance personnel

relating to the same.

      18.    While Plaintiff sometimes only received a few of these alarms per

day, he generally received (and was expected to review and address) far more,

frequently receiving up to one hundred (100) per day.

      19.    As a result, Plaintiff generally spent at least one (1) hour per day,

seven (7) days per week, performing compensable work for Defendant beyond his

scheduled work hours.


                                             4
        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 5 of 13




      20.    Defendant had knowledge that Plaintiff was performing the “after

hours” work described above, but refused to pay him any additional compensation

for this time or otherwise count the time he spent performing these tasks toward his

total “hours worked” under the FLSA/PMWA when calculating his eligibility for

overtime compensation.

      21.    On November 2, 2017, Defendant suspended Plaintiff without pay for

one (1) day for failing to respond to two (2) text message alerts sent to him on

Sunday, October 29, 2017 at 11:30 pm and Monday, October 30, 2017 at 3:37 am.

      22.    On December 18, 2017, by and through his union, Plaintiff submitted

a grievance contesting his suspension, disputing Defendant’s contention that

Plaintiff was required to perform these monitoring and coordinating duties without

receiving any additional compensation.

      23.    Defendant denied Plaintiff’s grievance, affirming its position that

Plaintiff was responsible to respond to all emergency alarms, and thus, by

extension, to monitor, review, and respond to all emails, text messages, or phone

calls related to the equipment/environmental alarms he received outside his

scheduled work hours.

      24.    Although Plaintiff pointed out that he was working a significant

number of uncompensated hours per week performing these monitoring, response,

and coordination activities for Defendant – in addition to the time he spent coming


                                          5
        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 6 of 13




in to perform emergency maintenance, for which he was compensated – Defendant

took the position that since the school district’s “on-call conditions [were] non-

restrictive in nature,” it was not required to compensated him “while [he was] on-

call,” even for the aforementioned hours he spent actually performing work for

Defendant.

      25.    While Plaintiff’s one-day suspension was later reduced to a written

warning following a prolonged grievance process, Defendant continued requiring

Plaintiff to perform the aforementioned tasks without additional compensation.

      26.    Indeed, when Plaintiff told Aaron McConnell (“Mr. McConnell”),

whose legal name at the time was Karen McConnell, about how much time he was

spending doing this work from home after his scheduled shift, Mr. McConnell’s

response was, simply, “How would you like to be me?”

      27.    In or around the summer of 2019, Plaintiff’s immediate supervisor,

Gene Kohles (“Mr. Kohles”), also began receiving these alarms, which slightly

reduced Plaintiff’s off-the-clock workload.

      28.    However, even with this “extra set of eyes” on the alarms, Plaintiff

was still spending at least forty-five (45) to fifty (50) minutes per day, seven (7)

days per week, monitoring, responding to, and coordinating with respect to the

alarms after hours.




                                           6
         Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 7 of 13




        29.   Plaintiff continued performing this additional work for Defendant

without compensation until his retirement on or around January 29, 2021.

        30.   Plaintiff was paid on an hourly basis and, as such, did not qualify for

the exemptions from overtime which require payment on a bona fide salary and/or

fee basis, such as the executive, administrative, or professional exemptions under

the FLSA and PMWA.

        31.   Furthermore, there are no other exemptions under the FLSA and/or

PMWA which could potentially be applicable to Plaintiff.

        32.   From April 2018 until his resignation in January 2021, Plaintiff

generally worked approximately forty-five (45) to fifty (50) hours per week,

including approximately five (5) to ten (10) hours of the off-the-clock work

described above for which he did not receive any compensation.

        33.   By way of example, during the workweek of February 9, 2020 to

February 15, 2020, Plaintiff spent approximately seven (7) hours performing the

off-the-clock work described above, in addition to his regular forty (40) hour shift,

resulting in the denial of at least seven (7) hours of overtime compensation.

        34.   Defendant was aware that Plaintiff was working beyond his regularly

scheduled hours without compensation and, in fact, willfully required him to do the

same.




                                           7
        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 8 of 13




      35.    Despite the fact that Plaintiff thus worked significantly in excess of

forty (40) hours per week, Plaintiff did not receive any compensation and/or

overtime compensation for the additional off-the-clock work he performed in

excess of forty (40) hours per week.

      36.    Plaintiff was, within the meaning of the FLSA and PMWA, a non-

exempt employee of Defendant.

      37.    Defendant failed to pay Plaintiff at a rate of 1.5 times his regular rate

of pay for each hour he worked in excess of forty (40) hours in a work week.

      38.    As a result of Defendant’s willfully unlawful actions as aforesaid,

Plaintiff has suffered damages.

                               COUNT I
                   FAIR LABOR STANDARDS ACT
                         29 U.S.C § 201, et seq.
             FAILURE TO PAY OVERTIME COMPENSATION

      39.    Paragraphs 1 through 38 are hereby incorporated by reference as

though the same were fully set forth at length herein.

      40.    Pursuant to Section 206(b) of the FLSA, all employees must be

compensated for every hour worked in a workweek.

      41.    Moreover, Section 207(a)(1) of the FLSA states that employees must

be paid overtime, equal to 1.5 times the employee’s regular rate of pay, for all

hours worked in excess of forty (40) hours per week.



                                          8
        Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 9 of 13




      42.     According to the policies and practices of Defendant, Plaintiff was

required to work in excess of forty (40) hours per week. Despite working in excess

of 40 hours per week, Plaintiff was denied overtime compensation for

compensable work performed in excess of forty (40) hours per week in violation of

the FLSA.

      43.     The foregoing actions of Defendant and the policies and practices of

Defendant violate the FLSA.

      44.     Defendant’s actions were willful, not in good faith and in reckless

disregard of clearly applicable FLSA provisions.

      45.     Defendant is liable to Plaintiff for actual damages, liquidated

damages, and other equitable relief, pursuant to 29 U.S.C. § 216(b), as well as

reasonable attorney’s fees, costs, and expenses.

      WHEREFORE, as a result of the unlawful conduct of the Defendant,

Plaintiff respectfully requests that this Court enter judgment in his favor and

against Defendant and grant the maximum relief allowed by law, including, but not

limited to:

      A.      Adjudicating and declaring that Defendant violated the FLSA by

failing to pay compensation and/or overtime pay to Plaintiff for compensable off-

the-clock hours worked which were in excess of forty (40) hours per week;




                                           9
       Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 10 of 13




      B.     Awarding Plaintiff overtime compensation in an amount consistent

with the FLSA;

      C.     Awarding Plaintiff liquidated damages in accordance with the FLSA;

      D.     Awarding Plaintiff reasonable attorneys’ fees and all costs of this

action, to be paid by Defendant, in accordance with the FLSA;

      E.     Awarding pre- and post-judgment interest and court costs as further

allowed by law; and

      F.     Such other and further relief as is just and equitable under the

circumstances.

                             COUNT II
             PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                         43 P.S. § 333, et seq.
             FAILURE TO PAY OVERTIME COMPENSATION

      46.    Paragraphs 1 through 45 are hereby incorporated by reference as

though the same were fully set forth at length herein.

      47.    Plaintiff was a non-exempt employee of Defendant within the

meaning of the PMWA.

      48.    The Pennsylvania Minimum Wage Act provides that employers must

pay certain “minimum wages,” including overtime wages, to its employees. See

43 P.S. § 333.113.

      49.    The Pennsylvania Minimum Wage Act further provides that

“employees shall be paid for overtime not less than one and one half times the
                                         10
          Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 11 of 13




employee’s regular rate” for hours worked in excess of forty (40) hours in a

workweek. See 43 P.S. § 333.113.

      50.     By its actions alleged above, Defendant has violated the provisions of

the Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime

compensation.

      51.     As a result of Defendant’s unlawful acts, Plaintiff has been deprived

of overtime compensation in amounts to be determined at trial, and is entitled to

recovery of such amounts, together with interest, costs and attorney’s fees pursuant

to the Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.113.

      WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff

respectfully requests that this Court enter judgment in his favor and against

Defendant and grant the maximum relief allowed by law, including, but not limited

to:

      A.      An award to Plaintiff for the amount of unpaid overtime compensation

to which he is entitled, including interest thereon, and penalties subject to proof;

      B.      An award to Plaintiff of reasonable attorney’s fees and costs pursuant

to the Pennsylvania Minimum Wage Act; and

      C.      An award to Plaintiff for any other damages available to his under

applicable Pennsylvania law, and all such other relief as this Court may deem

proper.


                                          11
       Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 12 of 13




                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury as to all issues so triable.



                                        Respectfully submitted,

                                        MURPHY LAW GROUP, LLC

                                 By:    /s/ Michael Groh
                                        Michael Murphy, Esq.
                                        Michael Groh, Esq.
                                        Eight Penn Center, Suite 2000
                                        1628 John F. Kennedy Blvd.
                                        Philadelphia, PA 19103
                                        TEL: 267-273-1054
                                        FAX: 215-525-0210
                                        murphy@phillyemploymentlawyer.com
                                        mgroh@phillyemploymentlawyer.com
                                        Attorneys for Plaintiff
Dated: April 19, 2021




                                          12
       Case 1:21-cv-00721-SHR Document 1 Filed 04/19/21 Page 13 of 13




                    DEMAND TO PRESERVE EVIDENCE

      The Defendant is hereby demanded to preserve all physical and electronic

information pertaining in any way to Plaintiff’s employment, to his potential

claims and his claims to damages, to any defenses to same, including, but not

limited to electronic data storage, employment files, files, memos, job descriptions,

text messages, e-mails, spreadsheets, images, cache memory, payroll records,

paystubs, time records, timesheets, and any other information and/or data which

may be relevant to any claim or defense in this litigation.




                                         13
